                       1   PAUL J. RIEHLE (SBN 115199)
                           Paul.Riehle@dbr.com
                       2   MATTHEW J. ADLER (SBN 273147)
                           Matthew.Adler@dbr.com
                       3   DRINKER BIDDLE & REATH LLP
                           Four Embarcadero Center, 27th Floor
                       4   San Francisco, California 94111-4180
                           Telephone:     (415) 591-7500
                       5   Facsimile:     (415) 591-7510
                       6   E. PAUL CAULEY, JR. (pro hac vice)
                           Paul.Cauley@dbr.com
                       7   DRINKER BIDDLE & REATH LLP
                           1717 Main Street, Suite 5400
                       8   Dallas, TX 75201-7367
                           Telephone:     (469) 357-2500
                       9   Facsimile:     (469) 327-0860
                      10   Attorneys for Defendants
                           NISSAN NORTH AMERICA, INC. and NISSAN
                      11   MOTOR CO., LTD.
                      12
                                                       UNITED STATES DISTRICT COURT
                      13
                                                     NORTHERN DISTRICT OF CALIFORNIA
                      14
                                                               OAKLAND DIVISION
                      15
                           In re Nissan North America, Inc. Litigation   Case No. 4:18-cv-07292-HSG
                      16
                                                                         STIPULATED PROTECTIVE ORDER
                      17                                                 REGARDING CONFIDENTIAL
                                                                         DISCOVERY MATERIAL
                      18
                                                                         Judge:   Hon. Haywood S. Gilliam, Jr.
                      19
                                                                         Complaint Filed: November 30, 2018
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
'5,1.(5%,''/(       
   5($7+//3              STIPULATED PROTECTIVE ORDER REGARDING
                                                                                           CASE NO. 4:18-CV-07292-HSG
 $77251(<6$7/$:         CONFIDENTIAL DISCOVERY MATERIAL
   6$1)5$1&,6&2
 1          As requested and agreed to by Plaintiffs Robert Garneau, Courtney Johnson, Rhonda Perry,

 2   David Turner, Jane Reeves, Scott Reeves, Lisa Hendrickson, Nancy Housell, Jeffrey Olkowski and

 3   Vaughn Kerkorian (“Plaintiffs”) and Defendants Nissan North America, Inc. and Nissan Motor Co.,

 4   Ltd. (“Nissan” or “Defendants”) (collectively, the “Parties”), the parties request that the Court issue

 5   this proposed Protective Order (the “Protective Order”) to facilitate document disclosure and
 6   production in the above-captioned action (referred to as the “Litigation”) under the Local Rules of
 7   Northern District of California and the Federal Rules of Civil Procedure. Unless modified pursuant
 8   to the terms contained in this Protective Order, this Protective Order shall apply to the Litigation
 9   and remain in effect through the conclusion of the Litigation.
10          In support of this Protective Order, the parties state that:
11          1.      The Litigation concerns claims that certain vehicles have an alleged defect in the
12   Forward Emergency Braking or Automatic Emergency Braking (alternatively “AEB/FEB system”).
13   Documents and/or information containing confidential proprietary and business information and/or
14   trade secrets (“Confidential Information”) that bear significantly on the parties’ claims or defenses
15   is likely to be disclosed or produced during the course of discovery in the Litigation;
16          2.      The parties to the Litigation may assert that public dissemination and disclosure of
17   Confidential Information could severely injure or damage the party disclosing or producing the
18   Confidential Information and could place that party at a competitive disadvantage;
19          3.      Counsel for the party or parties receiving Confidential Information are presently
20   without sufficient information to accept the representation(s) made by the party or parties producing
21   Confidential Information as to the confidential, proprietary and/or trade secret nature of such
22   Confidential Information; and
23          4.      To protect the respective interests of the parties and to facilitate the progress of
24   disclosure and discovery in this Litigation, the following Protective Order should issue:
25          IT IS THEREFORE STIPULATED THAT:
26          1.      Documents, including photographs, drawings, films, videotapes or other writings,
27   including lists or compilations thereof, answers to interrogatories, responses to other discovery
28   requests and deposition testimony or discovery by any party in this Litigation that qualify for
     STIPULATED PROTECTIVE ORDER REGARDING
                                                       -2-                      CASE NO. 4:18-CV-07292-HSG
     CONFIDENTIAL DISCOVERY MATERIAL
 1   protection under Federal Rule of Civil Procedure 26(c) are referred to as “Confidential Material.”

 2   Except as otherwise indicated below, all documents, including photographs, drawings, films,

 3   videotapes or other writings, including lists or compilations thereof, answers to interrogatories,

 4   responses to other discovery requests and deposition testimony designated by the producing party

 5   as “Confidential,” “Subject to Protective Order,” or any combination thereof, and which are
 6   disclosed or produced to the attorneys for the other parties to this Litigation are Confidential
 7   Material and are entitled to Confidential treatment as described below.
 8          2.      Each Party or Non-Party that designates information or items for protection under
 9   this Order must take care to limit any such designation to specific material that qualifies under the
10   appropriate standards. The designating party must designate for protection only those documents,
11   items, or oral or written communications that qualify – so that other portions of the material,
12   documents, items, or communications for which protection is not warranted are not swept
13   unjustifiably within the ambit of this Order. Mass, indiscriminate designations are prohibited.
14   Designations that are shown to clearly have been made for an improper purpose (e.g., to
15   unnecessarily encumber or retard the case development process or to impose unnecessary expenses
16   and burdens on other parties) expose the Designating Party to sanctions. If it comes to a designating
17   party’s attention that information or items that it designated for protection do not qualify for
18   protection, that designating party must promptly notify all other Parties that it is withdrawing the
19   mistaken designation.
20          3.      Confidential Material shall not include (a) advertising materials, (b) materials that
21   on their face show that they have been published to the general public, or (c) documents that have
22   been submitted to any governmental entity without request for Confidential treatment.
23          4.      All documents marked Confidential and identified as exhibits to the deposition are
24   subject to this Order. All deposition testimony shall be treated as Confidential and subject to the
25   full protection of this Order for forty-five (45) days following the deposition. After such time, only
26   those portions of any transcript designated as “Confidential” by a designating party shall be deemed
27   Confidential. To designate a portion of a transcript as “Confidential”, a party must provide written
28
     STIPULATED PROTECTIVE ORDER REGARDING
                                                       -3-                     CASE NO. 4:18-CV-07292-HSG
     CONFIDENTIAL DISCOVERY MATERIAL
 1   notice to all Parties and the stenographer identifying, by page and line number, the Confidential

 2   testimony.

 3          5.      If at any time during the Litigation a party disputes the designation of discovery

 4   material as Confidential, the objecting party will notify the designating party in writing of such

 5   dispute, and request in writing a conference for the parties to confer in a good faith effort to resolve
 6   the dispute. It shall be the responsibility of counsel for the objecting party to arrange for this
 7   conference within fourteen (14) days of the request for a conference. The objecting party’s notice
 8   will identify the material in dispute and explain the basis for the objection. If no response is
 9   provided within fourteen (14) days of the objecting party’s request for a conference, then the
10   Confidential Material in dispute will no longer be subject to Confidential treatment as provided in
11   this Stipulated Protective Order.
12                  5.1.    If the parties cannot resolve a challenge without court intervention, the
13   designating party shall file and serve a motion to retain confidentiality under Civil Local Rule 7
14   (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of
15   challenge or within 14 days of the parties agreeing that the meet and confer process will not resolve
16   their dispute, whichever is earlier. Each such motion must be accompanied by a competent
17   declaration affirming that the movant has complied with the meet and confer requirements imposed
18   in the preceding paragraph. Failure by the designating party to make such a motion including the
19   required declaration within 21 days (or 14 days, if applicable) shall automatically waive the
20   confidentiality designation for each challenged designation. In addition, the objecting party may
21   file a motion challenging a confidentiality designation at any time if there is good cause for doing
22   so. Any motion brought pursuant to this provision must be accompanied by a competent declaration
23   affirming that the movant has complied with the meet and confer requirements imposed by the
24   preceding paragraph.
25                  5.2.    The burden of persuasion in any such challenge proceeding shall be on the
26   designating party. Frivolous challenges, and those made for an improper purpose (e.g., to harass
27   or impose unnecessary expenses and burdens on other parties) may expose the objecting party to
28   sanctions. Unless the designating party has waived the confidentiality designation by failing to file
     STIPULATED PROTECTIVE ORDER REGARDING
                                                        -4-                      CASE NO. 4:18-CV-07292-HSG
     CONFIDENTIAL DISCOVERY MATERIAL
 1   a motion to retain confidentiality as described above, all parties shall continue to afford the material

 2   in question the level of protection to which it is entitled under the designating party’s designation

 3   until the Court rules on the challenge.

 4          6.      Confidential Treatment.      Confidential Material and any information contained

 5   therein shall not be used or shown, disseminated, copied, or in any way communicated to anyone
 6   for any purpose whatsoever, except as provided below. Confidential Material may be copied only
 7   by the parties’ counsel in the Litigation or by personnel or outside vendors assisting such counsel
 8   and only for purposes permitted by this Protective Order, and control and distribution of
 9   Confidential Material and copies thereof will be the responsibility of such counsel, who will
10   maintain all written assurances executed by such persons as provided in Paragraph 8.
11          7.      Confidential Material and any information contained therein shall be disclosed only
12   to the following persons (“Qualified Persons”):
13                  a.      The named parties, including the officers, directors, and employees
14                          (including House Counsel) of the parties to whom disclosure is reasonably
15                          necessary for the Litigation;
16                  b.      counsel of record in the Litigation for the designating party or party receiving
17                          Confidential Material or any information contained therein;
18                  c.      Employees of such counsel (excluding experts and investigators) assigned
19                          to and necessary to assist such counsel in the preparation and trial of the
20                          Litigation;
21                  d.      An independent contractor or expert retained by counsel to provide
22                          assistance, expert advice, technical consultation, language translation, or
23                          testimony in the Litigation and the employees of any such contractors,
24                          experts, consultants or similar persons when working in connection with the
25                          Litigation under direct supervision of said person;
26                  e.      Court reporters transcribing depositions in the Litigation;
27                  f.      Any witness at deposition (as contemplated by Paragraph 4), trial, or hearing
28                          in the Litigation; and
     STIPULATED PROTECTIVE ORDER REGARDING
                                                       -5-                       CASE NO. 4:18-CV-07292-HSG
     CONFIDENTIAL DISCOVERY MATERIAL
 1                  g.      The Court (including the Court’s administrative and clerical staff).

 2          Confidential Material shall not be disclosed to any other person or entity without the prior

 3   written consent of the designating party or order of the Court. Any disclosure shall be only to the

 4   extent reasonably necessary for the effective prosecution and defense of the claims in the Litigation.

 5   Confidential Material and any information contained therein shall be used by the receiving party or
 6   parties solely for the prosecution of the Litigation and shall not be used by the receiving party or
 7   parties for any other purpose or in any other litigation.
 8          8.      Prior to the disclosure of any of the materials or information covered by this
 9   Protective Order to persons identified in paragraph 7 (d)-(f) of this Order, counsel disclosing the
10   materials or information shall present the person with a copy of this Order. After reading the Order,
11   such persons shall initial each page of a copy of the Order and shall sign the attached form of
12   “Acknowledgment of Protective Order” (the “Acknowledgement”). Copies of each such signed
13   Order and Acknowledgement shall be maintained by counsel disclosing the materials or
14   information. In the event that any of these individuals are identified or designated as witnesses or
15   as experts who may testify in the Litigation, a copy of each such signed Order and
16   Acknowledgement shall be provided to opposing counsel at the time of the designation.
17          9.      Counsel of record for the party or parties receiving Confidential Material may create
18   an index of the Confidential Material and furnish it to attorneys of record representing or having
19   represented parties involved in litigation involving the claims alleged in this suit against the party
20   or parties disclosing or producing the Confidential Material. The index may only identify the
21   document, date, author, and general subject matter of any Protected Document, but may not reveal
22   the substance of any such document. Counsel for the party or parties receiving Confidential
23   Material shall maintain a current log of the names and addresses of persons to whom the index was
24   furnished.
25          10.     The term “copy” as used herein means any photographic, mechanical or
26   computerized copy or reproduction of any document or thing, or any verbatim transcript, in whole
27   or in part, of such document or thing.
28
     STIPULATED PROTECTIVE ORDER REGARDING
                                                       -6-                     CASE NO. 4:18-CV-07292-HSG
     CONFIDENTIAL DISCOVERY MATERIAL
 1          11.     To the extent that Confidential Material or information contained therein are used

 2   in depositions, such documents or information shall remain subject to the provisions of this

 3   Protective Order.

 4          12.     Any court reporter or transcriber who reports or transcribes testimony in the

 5   Litigation shall agree that all “Confidential” information designated as such under this Order shall
 6   remain “Confidential” and shall not be disclosed by them, except pursuant to the terms of this
 7   Protective Order, and that any notes or transcriptions of such testimony (and any accompanying
 8   exhibits) will be retained by the reporter or delivered to counsel of record.
 9          13.     Without written permission from the designating party or a court order secured after
10   appropriate notice to all interested persons, a party may not file in the public record in this action
11   any Confidential Material. A party that seeks to file under seal any Confidential Material must
12   comply with Civil Local Rule 79-5. Confidential Material may only be filed under seal pursuant
13   to a court order authorizing the sealing of the specific Confidential Material at issue. Pursuant to
14   Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the
15   Confidential Material at issue is privileged, protectable as a trade secret, or otherwise entitled to
16   protection under the law. If a party’s request to file Confidential Material under seal pursuant to
17   Civil Local Rule 79-5(d) is denied by the Court, then the party may file the information in the public
18   record pursuant to Civil Local Rule 79-5(e), unless otherwise instructed by the Court.
19          14.     Inadvertent or unintentional production of documents or information containing
20   Confidential Information that are not designated “Confidential” shall not be deemed a waiver, in
21   whole or in part, of a claim for Confidential treatment.
22          15.     Documents unintentionally produced without designation as “Confidential” at any
23   time during the Litigation may be retroactively designated by notice in writing of the designated
24   classification applicable to each document by Bates number, and by providing replacement copies
25   of such documents with the appropriate designation, unless such documents have already been filed
26   with the Court. Upon receipt of the replacement documents, the receiving party shall thereafter
27   return the documents being replaced to the producing party. Such documents shall be treated as
28   “Confidential” from the date written notice of the designation is provided to the receiving party. A
     STIPULATED PROTECTIVE ORDER REGARDING
                                                       -7-                     CASE NO. 4:18-CV-07292-HSG
     CONFIDENTIAL DISCOVERY MATERIAL
 1   person disclosing any materials that are subsequently designated as “Confidential” shall in good

 2   faith assist the party making the supplemental designation in retrieving such materials from all

 3   recipients not entitled to such materials under the terms of this Protective Order and to prevent

 4   further disclosures except as authorized under the terms of this Protective Order. Documents to be

 5   inspected shall be treated as “Confidential” during inspection. At the time of copying for the
 6   receiving parties, such inspected documents shall be stamped prominently “Confidential” by the
 7   producing party.
 8          16.     Pursuant to Federal Rule of Evidence 502(d) the production of a privileged or work-
 9   product-protected document, whether inadvertent or otherwise, is not a waiver of privilege or
10   protection from discovery in this case or in any other federal or state proceeding. Said protection
11   exists with respect to such document or other documents or communications, written or oral,
12   including, without limitation, other communications referred to in the documents produced. Upon
13   request, such inadvertently produced documents, and all copies thereof, shall be sent to the
14   producing party, sequestered or destroyed within five (5) days of the date of the request, unless
15   such documents have already been filed with the Court. Furthermore, a party’s production shall
16   not be deemed a waiver of any party’s right to object for any reason to the admission of any
17   document or thing into evidence, nor shall the production be deemed an admission of its
18   admissibility or relevance. Nothing in this Paragraph shall prejudice the right of any party to seek
19   discovery or communications, documents and things as to which a claim of attorney-client privilege
20   or attorney work-product has been made.
21          17.     The party or parties receiving Confidential Material shall not under any
22   circumstances sell, offer for sale, advertise, or publicize Confidential Material or any information
23   contained therein.
24          18.     If any party receives a subpoena from any non-party to this Protective Order seeking
25   production or disclosure of Confidential Material, the subpoenaed party shall give notice, as soon
26   as practicable and in no event more than three (3) business days after receiving the subpoena and
27   at least seven (7) business days before providing materials responsive to the subpoena, to counsel
28
     STIPULATED PROTECTIVE ORDER REGARDING
                                                      -8-                     CASE NO. 4:18-CV-07292-HSG
     CONFIDENTIAL DISCOVERY MATERIAL
 1   for the designating party, which notice will enclose a copy of the subpoena, such that the

 2   designating party may assert its rights, if any, to non-disclosure.

 3          19.     Any documents produced by a non-party witness in discovery in the Litigation

 4   pursuant to subpoena or otherwise may be designated by such non-party as “Confidential” under

 5   the terms of this Order, and such designation shall have the same force and effect, and create the
 6   same duties, obligations, and remedies as if made by one of the parties hereto.
 7          20.     After termination of the Litigation, the provisions of this Protective Order shall
 8   continue to be binding, except with respect to those documents and information that become a
 9   matter of public record. This Court retains and shall have continuing jurisdiction over the parties
10   and recipients of the Confidential Material for enforcement of the provisions of this Protective
11   Order following termination of the Litigation.
12          21.     Within thirty (30) days of termination of the Litigation by dismissal, judgment, or
13   settlement, including any appeals, counsel for the party or parties receiving Confidential Material
14   shall return the Confidential Material, including all copies to counsel for the party or parties
15   disclosing or producing the Confidential Material or alternatively, the parties shall provide
16   certification under oath under penalty of perjury under the laws of the United States of America
17   confirming that counsel have destroyed all documents within their possession, custody or control.
18   The party or parties receiving Confidential Material shall undertake reasonable and good faith
19   efforts to ensure that any person to whom they provided copies of any Confidential Information
20   complies with this obligation. This provision will not apply to court filings or file copies of
21   pleadings, briefs or correspondence or other work product maintained by the parties’ respective
22   counsel in the ordinary course of business.
23          22.     This Protective Order shall be binding on any party to this Protective Order or any
24   person having executed the attached Exhibit A. This Protective Order also shall be binding upon
25   the parties and their attorneys, successors, executors, personal representatives, administrators, heirs,
26   legal representatives, assigns, subsidiaries, divisions, employees, agents, independent contractors,
27   or other persons or organizations over which they have control.
28
     STIPULATED PROTECTIVE ORDER REGARDING
                                                       -9-                      CASE NO. 4:18-CV-07292-HSG
     CONFIDENTIAL DISCOVERY MATERIAL
 1          23.     If other parties are added to the Litigation, no Confidential Material previously

 2   exchanged, produced, or used herein will be disclosed to such other parties or their counsel except

 3   upon their agreeing to be bound by the provisions of this Protective Order. This provision does not

 4   prejudice any party’s rights to otherwise object to the production or disclosure of Confidential

 5   Material or non-confidential documents or other information to a party added to the Litigation.
 6          24.     This Protective Order is without prejudice to the right of any party to move the Court
 7   for an order for good cause shown for protection of Confidential Material sought by or produced
 8   through discovery, which protection is different from or in addition to that provided for in this
 9   Protective Order, and such right is expressly reserved.
10          IT IS SO STIPULATED.
11   Dated: September 6, 2019                           DRINKER BIDDLE & REATH LLP
12

13                                                      By:      /s/ Paul J. Riehle
                                                               Paul J. Riehle
14                                                             Matthew Adler
                                                               E. Paul Cauley, Jr. (pro hac vice)
15
                                                        Attorneys for Defendants
16                                                      NISSAN NORTH AMERICA, INC. and
                                                        NISSAN MOTOR CO., LTD.
17

18   Dated: September 6, 2019                           BURSOR & FISHER, P.A.
19

20                                                      By:      /s/ Joel Dashiell Smith
                                                               Joel Dashiell Smith
21
                                                        Frederick J. Klorczyk, III
22                                                      Lawrence Timothy Fisher
                                                        BURSOR & FISHER, P.A.
23                                                      1900 North California Blvd., Suite 940
                                                        Walnut Creek, CA 94596
24                                                      Telephone: (925) 300-4455
                                                        Facsimile: (925) 407-2700
25                                                      jsmith@bursor.com
                                                        fklorczyk@bursor.com
26                                                      ltfisher@bursor.com
27                                                      Adam J. Levitt
                                                        John E. Tangren
28
     STIPULATED PROTECTIVE ORDER REGARDING
                                                     - 10 -                     CASE NO. 4:18-CV-07292-HSG
     CONFIDENTIAL DISCOVERY MATERIAL
 1                                             Daniel R. Ferri
                                               DICELLO LEVITT & CASEY LLC
 2                                             Ten North Dearborn Street, Eleventh Floor
                                               Chicago, Illinois 60602
 3                                             Tel: (312) 214-7900
                                               alevitt@dicellolevitt.com
 4                                             jtangren@dicellolevitt.com
                                               dferri@dicellolevitt.com
 5
                                               Jaimie Mak
 6                                             Richman Law Group
                                               81 Prospect Street
 7                                             Brooklyn, NY 11201
                                               Telephone: (718) 705-4579
 8                                             Facsimile: (718) 228-8522
                                               jmak@richmanlawgroup.com
 9
                                               Daniel Adam Schlanger
10                                             SCHLANGER LAW GROUP LLP
                                               9 East 40th Street, Suite 130
11                                             New York, NY 10016
                                               Telephone: (212) 500-6114
12                                             dschlanger@consumerprotection.net
13                                             Benjamin L. Bailey
                                               Jonathan David Boggs
14                                             Michael L. Murphy
                                               BAILEY GLASSER LLP
15                                             209 Capitol Street
                                               Charleston, WV 25301-1386
16                                             Telephone: (304) 345-6555
                                               Facsimile: (304) 342-1110
17                                             bbailey@baileyglasser.com
                                               jboggs@baileyglasser.com
18                                             mmurphy@baileyglasser.com
19                                             H. Clay Barnett, III
                                               Wilson Daniel Miles, III
20                                             BEASLEY, ALLEN, CROW, METHVIN, PORTIS
                                               AND MILES, P.C.
21                                             218 Commerce Street
                                               Montgomery, AL 36104
22                                             Telephone: (334) 269-2343
                                               Facsimile: (334) 954-7555
23                                             clay.barnett@beasleyallen.com
                                               dee.miles@beasleyallen.com
24
                                               Jeffrey Kaliel, Esq.
25                                             KALIEL PLLC
                                               1875 Connecticut Avenue NW, 10th Floor
26                                             Washington, DC 20009
                                               Tel: (202) 350-4783
27                                             jkaliel@kalielpllc.com
28                                             Attorneys for Plaintiffs
     STIPULATED PROTECTIVE ORDER REGARDING
                                             - 11 -                  CASE NO. 4:18-CV-07292-HSG
     CONFIDENTIAL DISCOVERY MATERIAL
 1                             Attestation Pursuant to Civil Local Rule 5-1(i)

 2           Pursuant to Civil Local Rule 5-1(i), I, Paul J. Riehke, hereby attest that I have obtained

 3   concurrence in the filing of this document from the other signatories to this document.

 4           I declare under penalty of perjury under the laws of the United States of America that the

 5   foregoing is true and correct. Executed this 6th day of September, 2019 in San Francisco,

 6   California.

 7
                                                       By: /s/ Paul J. Riehle
 8                                                         Paul J. Riehle
 9

10
             PURSUANT TO STIPULATION, IT IS SO ORDERED.
11

12
     Date:         9/16/2019
13                                                    Hon. Haywood S. Gilliam, Jr.
                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED PROTECTIVE ORDER REGARDING
                                                     - 12 -                  CASE NO. 4:18-CV-07292-HSG
     CONFIDENTIAL DISCOVERY MATERIAL
                       1

                       2                                UNITED STATES DISTRICT COURT

                       3                              NORTHERN DISTRICT OF CALIFORNIA

                       4                                         OAKLAND DIVISION

                       5   In re Nissan North America, Inc. Litigation           Case No. 4:18-cv-07292-HSG
                       6                                                         STIPULATED PROTECTIVE ORDER
                                                                                 REGARDING CONFIDENTIAL
                       7                                                         DISCOVERY MATERIAL
                       8                                                         Judge:   Hon. Haywood S. Gilliam, Jr.
                       9                                                         Complaint Filed: November 30, 2018
                      10
                               ACKNOWLEDGMENT OF PROTECTIVE ORDER ENTERED IN THE UNITED
                      11         STATES DISTRICT COURT – NORTHERN DISTRICT OF CALIFORNIA
                      12          I hereby acknowledge that I have read the Stipulated Protective Order Regarding
                      13   Confidential Discovery Material (“Protective Order”) entered in In re Nissan North America, Inc.
                      14   Litigation, Case No. 4:18-cv-07292-HSG, understand its terms, agree to be bound by each of those
                      15   terms, and agree to submit myself to the jurisdiction of the United States District Court for the
                      16   Northern District of California for the purposes of enforcing the terms of the Protective Order.
                      17   Specifically and without limitation upon such terms, I further agree that I will not disseminate, use
                      18   or disclose any Confidential Material protected by the Protective Order that I have received and/or
                      19   reviewed in this case to anyone other than the Qualified Persons defined in Paragraph 7 of the
                      20   Protective Order.
                      21
                           Dated: ___ day of _____________, 20___.
                      22

                      23
                           Signature
                      24

                      25
                           Printed Name
                      26

                      27

                      28
'5,1.(5%,''/(       
   5($7+//3              ACKNOWLEDGMENT OF PROTECTIVE ORDER                                       CASE NO. 4:18-CV-07292-HSG
 $77251(<6$7/$: 
   6$1)5$1&,6&2
